DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending:
		Claims 1-15 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0033078 filed on 03/16/2017 and KR10-2018-0030096 filed on 03/15/2018. 
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
	Claims 1, 13 and 15 recite “from the outside” in claim 1, lines 5-6, claim 13, line 5 and claim 15, lines 7-8. It is interpreted that the outside is referring to outside of the housing, consider rephrasing to clarify “from the outside”. Dependent claims are hereby objected due to dependency from objected claim 1. 
	Claim 7 recites “a three dimensional form” in line 2, consider rephrasing to the specific shape and/or size required to meet the limitation, it is interpreted that every mass will be a three dimensional form.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) anticipated by Kim (KR 20110079127).
	Regarding Claim 1, Kim teaches an electro coagulation device comprising:

	an accommodation member (Fig. 2, the combination of insulator screen 510, insulator screen 520 and non-conductive partition 600 is the accommodation member; see pg. 4) disposed in the inner space (see Fig. 2); 
	at least two electrode plates (Fig. 2, electrodes 410 and 420; see pg. 4) which are disposed on outer sides of the accommodation member (insulator screen 510 is attached to the opposite surface of the electrode 410 and insulator screen 520 is attached to the opposite surface of electrode 420) (see pg. 4) to face each other (at least one pair of electrodes spaced apart to face each other) (see pg. 7) and to which power supplied (positive and negative voltages applied to electrodes) (see pg. 5) from the outside is applied (the supply is not inside of the housing therefore supplied from the outside) (see Fig. 2); and 
	a plurality of conductive masses (Fig. 2, elutable metal scrap 300; see pg. 5) (it is known that metal is conductive) (see pg. 3) which have predetermined volumes (the metal scrap will inherently have a volume) (see Fig. 2), and are accommodated in the accommodation member (see Fig. 2) to be in contact with each other so as to form air gaps (air gaps between elutable metal scrap) (see Fig. 2) through which raw water passes, wherein pollutants contained in the raw water are coagulated (the apparatus of Kim is an electrocoagulation device therefore pollutants are coagulated) (see pg. 4) through electrocoagulation while passing through the air gaps (this is a process/method limitation that will inherently occur since the fluid passes through the air gaps) (see Fig. 2). 
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device 
Annotated Fig. 2

    PNG
    media_image1.png
    590
    952
    media_image1.png
    Greyscale

	Regarding Claim 2, Kim teaches the electrocoagulation device of claim 1, wherein the plurality of conductive masses are electrically connected to the at least two electrode plates via the raw water introduced into the inner space (this is a process/method limitation that will inherently occur because Kim teaches the claimed apparatus). 
	Regarding Claim 3, Kim teaches the electrocoagulation device of claim 1, wherein the accommodation member is formed of an insulating material or non-conductive material (the insulator screens and the partition are all non-conductive) (see pg. 4). 
	Regarding Claim 4, Kim teaches the electrocoagulation device of claim 1, wherein the accommodation member includes:  
	 a plurality of first through holes (see annotated Fig. 2) which are formed to pass through a bottom surface of the accommodation member so as to introduce the raw water introduced into the inner space into an accommodation space; and 

	Regarding Claim 6, Kim teaches the electrocoagulation device of claim 1, wherein each of the conductive masses is formed of any one among iron (iron) (see pg. 5), aluminum, stainless steel, and titanium, or an alloy in which two or more among the iron, the aluminum, the stainless steel, and the titanium are mixed with each other.  
	Regarding Claim 7, Kim teaches the electrocoagulation device of claim 1, wherein the conductive mass has a three dimensional form (the metal scrap can be aluminum can, aluminum piece, iron can or iron piece which are all three dimensional forms) (see pg. 5).  
	Regarding Claim 9, Kim teaches the electrocoagulation device of claim 1, wherein a magnitude of a current or a voltage applied to the two electrode plates is determined according to a total surface area of the conductive masses coming into contact with the raw water (this is a process/method limitation that will inherently occur because Kim teaches the claimed apparatus). 
	Regarding Claim 11, Kim teaches the electrocoagulation device of claim 1, wherein the inner space includes: a first chamber (see annotated Fig. 2) into which the raw water is introduced; a second chamber (see annotated Fig. 2) which is disposed above the first chamber and in which the accommodation member is disposed; and a third chamber (see annotated Fig. 2) in which treated water, of which an electrocoagulation reaction is completed in the second chamber, is temporarily stored. 
	Regarding Claim 14, Kim teaches the electrocoagulation device of claim 1, wherein each of the two electrode plates is formed of an insoluble material (one pair of insoluble electrodes) (see pg. 7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20110079127) in view of Arifin (US 2011/0233153).
	Regarding Claim 5, Kim teaches the electrocoagulation device of claim 4.
	Kim does not teach wherein a thickness of a portion, in which the second through holes are formed, of the accommodation member ranges from 1 to 10 mm.  
	In a related of endeavor, Arifin teaches an apparatus for filtering fluid (see Entire Abstract) comprising a plastic screen that has a thickness between 3mm – 7mm (see ¶82). 
.  

Claims 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20110079127) in view of Cao (US 2014/0339162).
	Regarding Claim 8, Kim teaches the electro coagulation device of claim 1.
	Kim does not teach wherein at least one through hole is formed to pass through the conductive mass so as to increase a surface in contact with the raw water.  
	In a related field of endeavor, Cao teaches boron removal from oilfield water (see Entire Abstract) comprising conductive masses (Figs. 2-15, sacrificial metallic material 62; see ¶59) wherein at least one through hole is formed to pass through the conductive mass (see Figs. 2-13) so as to increase a surface in contact with the raw water (increasing a surface in contact with the water is an inherent function or characteristic of the sacrificial metallic material since said metallic is structurally the same as the claimed invention).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the elutable metal scrap (conductive mass) of Kim by incorporating a hole in the metal scrap such that the conductive mass comprises at least one hole as disclosed by Cao  because by doing so provides the benefit of optimizing the surface area and encourages unobstructed fluid flow (Cao, see ¶69). 
	Regarding Claim 10, Kim teaches the electrocoagulation device of claim 1. 
	Kim does not teach wherein the accommodation member is detachably coupled to the housing.  
	In a related field of endeavor, Cao teaches boron removal from oilfield water (see Entire Abstract) comprising an accommodation member (Figs. 14-15, carrier 88; see ¶66) is detachably coupled to the housing (the carrier 88 can be gripped for movement into and out of the cell 22) (see ¶66) (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulator screens and non-conductive partition (the combination of the screens and the partition is the accommodation member) of Kim by configuring said screens and partition to be separable such that the accommodation member is detachably coupled to the housing as disclosed by Cao because by doing so provides the benefit of easily removing from a cell (housing) (Cao, see ¶63). 
	Regarding Claim 15, Kim teaches an electro coagulation device comprising: a housing (Fig. 2, reactor 100 and channel 121 is the housing) and includes an inner space (see Fig. 2); an accommodation member (Fig. 2, the combination of insulator screen 510, insulator screen 520 and non-conductive partition 600 is the accommodation member) which is formed of an insulating 
	Kim does not explicitly teach that said housing is formed of an insulating material or non-conductive material.
	In a related field of endeavor, Cao teaches boron removal from oilfield water (see Entire Abstract) comprising a housing (Fig. 1, housing or cell 22; see ¶55) is formed of a non-conductive material (cell is constructed of non-electrically conductive material) (see ¶55). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to replace the undisclosed housing material of the electrocoagulation device of Kim . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20110079127) in view of Magalnik (US 2011/0042234).
	Regarding Claim 12, Kim teaches the electrocoagulation device of claim 11, wherein inlet pipe extends from a first chamber (see annotated Fig. 2). 
	Kim does not teach wherein the first chamber includes an inlet pipe which has a predetermined length and in which a plurality of injection holes are formed.  
	 In a related of endeavor, Magalnik teaches an integrated electrolytic and chemical method for producing clean treated water (see Entire Abstract) comprising electrolytic reactor unit (see Fig. 2) having a first chamber (see annotated Fig. 2) includes an inlet pipe (Fig. 2, inlet feed tube 50; see ¶120) which has a predetermined length (see Fig. 2) and in which a plurality of injection holes are formed (Fig. 2, holes 54; see ¶120).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify inlet pipe of Kim by extending the length of the inlet pipe into the first chamber and providing perforations on said extended portion of said inlet pipe such that the first chamber includes an inlet pipe with a plurality of discharge holes as disclosed by Magalnikbecause the inlet pipe within the first chamber achieves the predictable result of directing liquid into the tank and causing upward flow (Magalnik, see ¶120 and ¶165) which is a desirable for 
Annotated Fig. 2

    PNG
    media_image2.png
    713
    1014
    media_image2.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20110079127) in view of Jeong (KR 20120021366).
	Regarding Claim 13, Kim teaches the electrocoagulation device of claim 1.
	 Kim does not teach wherein the first chamber includes a diffuser which has a predetermined length and in which a plurality of discharge holes are formed, wherein the diffuser spouts bubbles through the discharge holes using air supplied from the outside.  
	In a related field of endeavor, Jeong teaches a wastewater treatment disposal plant (see Entire Abstract) comprising a first chamber (see annotated Fig. 1) includes a diffuser (Fig. 1, 

Annotated Fig. 1

    PNG
    media_image3.png
    670
    1202
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify first chamber of Kim by incorporating the diffuser in the first chamber as disclosed by Jeong for allowing air bubbles into the first chamber because it provides the benefit of reducing scale generation and minimizing adhesion to scale to electrode plate surface (Jeong, see Abstract, lines 1-2 and 9-12) which is desirable in Kim since electrode plates are used (Kim, see pg. 3 and electrode plates 410 and 420 shown in Fig. 2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richard (USPN 6,783,687) is related to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778